s72



   OFFICE   OF THE AmORNEY        GENERAL       OF TEXAS
                         AUSllN
                                       ,



Honsreble k. J. k-yen, Jr             jl
Wznlnel Qtriat.    Attorney
fllllobora, Tsxcla
Dear .lrr                Attention:        kfr. War




         TJliarlll aokn                          sf yeuclhttet of
Hovrraber22 1940, req                           ioh or this      ?qmrtmat
upon the foilowing qeost
                                             d like to hire .
                                             la proaiaet who
                                                other aomrb-



                                      by the     T.Tepatlam law



                   43s oad as, Versmn'e Annotated Penal


                  0; any distriot, aounty alty pre-
                  1 dletriot, OP othr a&oip~   rub-
                  t&i19 Stqte,    or any effioar        or pw*
     bsr of any State,   diatrfab      wmaty,         aity, eohool
     diatrlot   or ether muniolp~ board, or fu@e of
     any oourt, arm&ad by br u&a* authority OS tiny
     gsaeral or rrpeo5al1~ of tibiaBtat,e,or my mm-
     ber or tba Le~iirlatuxs,    s&all appeint,lor vote
     ror    or ooafim   the appaintsent to any offloe,
     poakoa, olerkskip~,      aarployauntox?duty, of any
     person   related rrlfhk ths meaond begWe bo ef-
                                                                         573
 Hon.   A.   J.   Bryan, Jr.,   pa@   2




        finity  or within ths third degree by oonsan-
        guinity to the person so appointing or so vct-
        in&, or to any other membar of any such board,
        the Legislature , or court  of which such person
        so appointing or voting may be a member, when
        the salary, fees, or oompensaticn of such ap-
        pointee is to be paid for, directly   or indirectly,
        out of or from public funda or fees of otiioe-of
        any kind or oharaoter whatsoever.     Aots 1909,
        p. 06, Aote 1913, p. 149.”
                 “Art. 433. The inhlbltions        set forth in thle
        law shall apply to and inolude the Oovernor, Lieu-
        tenant Governor, Speaker of the House of Repreeen-
        tativee,    Railroad Commiasloners, head of departments
        of the State government, judges and members of any
        and all Boarde an% courts         established    by or un%er
        the authority of any general or special law of.
        this state, members of the Legislature,            mayore,
        oommisslonere,      recorders,    aldermen end members
        o? eohool boards of lnoorporated           oities an% towns,
        public school trustees,        offloere    an% members of
        boards of managers of the State University and
        OS its several branohes, an% of the various State
        educational     institutions    an% of the various Stete
        eleemosynary institutions,          an% of the penitentiarier.
        This enumeration       shall not be held to exolude
        from the operation an% efieot           o? this law any
        peraon included within its general provisions.*
              A brother-in-law of one of the oounty oommieaionera
is relate% to that oommlaeioner by affinity    in the first de-
gree.    Opinion No. O-119; T. T. R. R. Company vs. Overton, 1
Ohio App. CI. O., Saotlon 333; Baker vs. RcRimmon.(T. 0. A.) 48 5.
W. 7421 Rx parte Xest, 00 Tex. Or. Rep. 4S6, 132 S. 8. 3391 2
0. J. 3’79. Such relationship   ie, of oourse, wlthin the degree
prohibited   by krtiole   432.
               You state, “we are in doubt es to whether or not
suoh aotion would ba prohibited      by the R8poCiem Law einee the
employment need not be oonfirmed by the oommissionere’ OOurt
nor vote% on b:: the Court.”      We assume that the contemplated
employment 1s out of oounty funds (the County Road en% Bridge
Fund) an% under such oiroumetanoee the County ~Ommi%~iOner~'
Court must neoessarily,     for It ia its duty, approve such em-
ployment . Un%er Artloles      1373 and 16d0, Vsrnob’e Annotated
civil   Statutea,  all claims sgainst a oounty must tirsf be ore-
sented to the oounty au%itor, if there be one, and then be
presente% to the oommissioners 1 oourt for approval or rejeotlor+
Anderson vs. Ashe, 9Q Tex:447        90 5. Vi. 874) Yantie Vt3. Montaeue
co. (I 80 Tex. Civ. App. 403, 116 5. w. 162; IIfaLeaa~n 00, vs. Miller,
237 S. w. 6SOj Bitter VS. Bexar (30.. 266 5. W. 284. Under maah
                                                                    En4
Eon. A. J. Bryan, Jr.,    page 3



eircumstanoea it  is our opinion   that the employment is pro-
hibited.   We have 60 held.
            In opinion NO. O-272, this department held that
the employment by one county commissioner of the nephew of
another oounty oommlssloner would be e direct violation of
Articles 432 an% 433 of the Penal Code.
             In opinion No. O-566, this department held that
It would be a violation    of the law for a commissioner of one
preoinot to appoint.es    ovaraeer the nephew of the oommiaeioner
of another precinct,    or to hire a relative of another oommle-
eloner to repair meohinery when the labor Is to ba paid out
of county iun%#.
            Oonsequently,  It Is the opinion of this deparb-
ment, and you are.a%vise% that under Articles   432 and 433
of the Penal Uode, a county commlsaloner may not hire one
to work the roadta in his preoinot who Is a brother-in-law
of another of the aommiseionero when such employment te
pal% for out of public or oounty funda.
                                       Very truly   your6
                                   ATTOBNlzy G-L      OF TEXAS



                                   BY
                                                     Aaslstent




  APPROVECDEC   6, 1940



  ATTORNEY GIiNERAL OF TEXAS